Citation Nr: 1412041	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  00-24 127	)	DAT E
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability of each foot.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to a rating in excess of 30 percent for depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) from August 2000, June 2008, November 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In the August 2000 decision, the RO denied entitlement to a TDIU.  In the June 2008 decision, the RO denied entitlement to service connection for degenerative arthritis of the feet.  In the November 2010 decision, the RO denied entitlement to service connection for sleep apnea.  In the April 2011 decision, the RO granted an increased (30 percent) disability rating for depression, effective January 11, 2011.

In July 2001, the Board remanded the TDIU claim for further development.  The claim for a TDIU was subsequently denied by way of a July 2003 Board decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2004, the Court set aside the Board's July 2003 decision and remanded the case for readjudication in compliance with directives specified in an August 2004 Joint Motion filed by counsel for the Veteran and VA.  In March 2005, the Board remanded the TDIU claim for further development in compliance with the Joint Motion.  In March 2006, the Board again denied the claim for a TDIU.  The Veteran appealed the Board's denial to the Court.  In a May 2008 memorandum decision, the Court set aside the Board's March 2006 decision, in part, and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In January 2009 and February 2010, the Board remanded the claims of service connection for arthritis of the feet and for a TDIU for further development.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has current bilateral foot and sleep disabilities, that he began to experience foot and sleep problems in service, and that he has experienced continued foot and sleep symptomatology in the years since service.  In the alternative, he contends that his current sleep disability is related to his service-connected low back disability (and weight gain caused by the back disability) and/or psychiatric disability.

The Veteran was afforded VA examinations in June and October 2010 and July 2011 to assess the nature and etiology of his claimed foot and sleep disabilities.  These examinations reflect that he was found to have bilateral flat foot (pes planus), bilateral peroneal tendinitis, bilateral plantar fasciitis, bilateral posterior tibialis tendon insufficiency, and obstructive sleep apnea.  The physician who conducted the June 2010 VA examination opined that the diagnosed peroneal tendinitis and plantar fasciitis were related to or caused by the diagnosed pes planus.  There was no further explanation or reasoning provided for this opinion.

In November 2010, the physician who conducted the October 2010 VA examination reviewed the Veteran's claims file and opined that there was no association between his sleep apnea and service or his low back pain.  The examiner reasoned that there were no records pertaining to sleep apnea in the Veteran's service treatment records and that the diagnosis was made via a sleep study in November 2009.  He had reported symptoms of snoring "for a few years" prior to his diagnosis.  The Veteran's 60-pound weight gain and morbid obesity most likely contributed to his sleep apnea.

The July 2011 VA examination report includes an opinion that it was likely that the Veteran's pes planus would have existed prior to service and that it was likely ("at least as likely as not") that the pes planus would have been aggravated or worsened during service secondary to the demands placed on one's feet in service.  This opinion was based upon an examination of the Veteran, a review of his medical records and reported history, and the fact that examination of his feet revealed moderate posterior tibial tendon insufficiency.

In February 2013, a VA physician reviewed the Veteran's claims file and opined that his pes planus clearly and unmistakably existed prior to service and was aggravated beyond its natural progression by an in-service injury, event, or illness.  The physician explained that the Veteran's pes planus was aggravated during service.  He also stated that the diagnosed plantar fasciitis and posterior insufficiency were related to pes planus and were likely aggravated by worsening of the Veteran's pes planus during service.  There were no further explanations provided for these opinions.

The November 2010 opinion as to whether the Veteran's sleep apnea was directly related to service is insufficient because it is largely based on a lack of objective clinical evidence of treatment for sleep apnea in the Veteran's service treatment records or for many years after service.  The opinion did not otherwise reflect consideration of a January 1989 record of treatment for sleep problems in the Veteran's service treatment records or his reports of a continuity of symptomatology in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Also, the physician who provided the November 2010 opinion did not address the Veteran's contention that his service-connected back disability resulted in weight gain (which, in turn, contributed to his sleep apnea) and did not provide any opinion as to whether the sleep apnea was aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2013). 

As for the claim of service connection for a bilateral foot disability, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated. 38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2013).

In this case, there is no medical evidence of any pre-existing foot disability and the Veteran's December 1981 entrance examination was normal other than for a scar.  In light of these facts, it is not clear how the examiner found that pes planus had in fact existed prior to service.  38 U.S.C.A. § 1111.

The June 2010 and February 2013 opinions that the Veteran's peroneal tendinitis and plantar fasciitis were related to pes planus are insufficient because they are not accompanied by any specific explanation or reasoning.  Specifically, it is unclear as to whether these disabilities are related to the Veteran's pes planus in service or his currently diagnosed pes planus.  If the latter, no opinion has been provided as to whether the currently diagnosed pes planus is related to pes planus in service.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A December 2011 VA primary care treatment note included among the Veteran's paperless records in the Virtual VA system indicates that he was scheduled for psychiatric treatment the following day.  A February 2013 VA primary care treatment note reflects that he had received a psychiatric evaluation in December 2011.  However, there is no record of the December 2011 VA psychiatric evaluation currently in the claims file or among the Veteran's paperless records in the Virtual VA system.  The VA treatment records that are in the claims file are contained in the Memphis Vista electronic records system.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Furthermore, the claim for a TDIU is inextricably intertwined with the other service connection and increased rating issues that are currently on appeal.  Hence, the Board will defer adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability, a low back disability, a gastrointestinal disability, a neurologic disability of the right lower extremity, a foot disability, and a sleep disability contained in the Memphis Vista electronic records system and dated from December 2011 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of all current foot disabilities.  All indicated tests and studies shall be conducted, including x-rays to determine whether arthritis is currently shown.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current foot disability identified (i.e. any foot disability diagnosed since March 2008, including peroneal tendinitis, plantar fasciitis, posterior tibialis tendon insufficiency, and pes planus), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current foot disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's foot problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on all foot disabilities since March 2008 (including peroneal tendinitis, plantar fasciitis, posterior tibialis tendon insufficiency, and pes planus), all instances of treatment for foot problems in the Veteran's service treatment records (including the March 1987 finding of pes planus, the June 1987 treatment for a piece of fiberglass embedded in the sole of the left foot, and the April 1989 treatment for toe numbness and a pins-and-needles sensation in the feet), and the Veteran's reports of a continuity of foot symptomatology in the years since service.  If the examiner determines that a disability pre-existed military service, such as pes planus, a detailed explanation for why and how such a determination can be made should be set forth.

The examiner must provide reasons for each opinion given.  (The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.)  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current sleep disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current sleep disability identified (i.e. any sleep disability diagnosed since March 2010, including sleep apnea), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability had its onset during service, is related to the Veteran's sleep problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was caused (in whole or in part) by the Veteran's service-connected degenerative disk disease of the lumbar spine and/or depression (to include any weight gain due to the service-connected disability)? 

(c)  Is it at least as likely as not (50 percent probability or more) that the current sleep disability was aggravated (made chronically worse) by the Veteran's service-connected degenerative disk disease of the lumbar spine and/or depression (to include any weight gain due to the service-connected disability)? 

If any current sleep disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all sleep disabilities since March 2010 (including sleep apnea), all instances of treatment for sleep problems in the Veteran's service treatment records (including the January 1989 treatment for sleep problems), and the Veteran's reports of a continuity of sleep symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.  (The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.)  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

